Citation Nr: 1528301	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-24 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Thomas E. Andrews III, Esquire



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION


The Veteran served on active duty from February 1973 to May 1974. 

This case comes to the Board of Veterans' Appeals Board on appeal from September 2011 and October 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2011 rating decision granted service connection for PTSD and assigned a 50 percent evaluation, effective March 26, 2010.  The October 2013 rating decision denied the claim for a TDIU rating and confirmed a previous denial of the claim for service connection for tinnitus.  The Veteran timely appealed both determinations. 

The Veteran offered testimony before the undersigned Veterans Law Judge at a videoconference hearing held in May 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for tinnitus, entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2002 rating decision, the RO denied a claim of entitlement to service connection for tinnitus; the Veteran did not perfect an appeal as this claim. 

2. In a May 2011 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted; the Veteran did not perfect an appeal as to this claim.

3. Evidence received since the May 2011 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The April 2002 and May 2011 rating decisions are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2. The criteria for reopening a previously denied claim of service connection for tinnitus have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted an initial claim of service connection for tinnitus in January 2002.  In an April 2002 (received in May 2002), the RO denied the claim.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for tinnitus in August 2010.  In a rating decision issued in May 2011, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The RO specifically noted that they had not received "any current medical evidence showing complaints, treatment for, or a diagnosis of tinnitus."  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is also final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO received the instant petition to reopen the claim in October 2012.  Thereafter, in an October 2013 rating decision, the RO reopened the claim of service connection for tinnitus, but confirmed and continued its previous denials.  The Veteran disagreed with that determination and the current appeal ensued. 

At the time of the last final rating decision in May 2011, the evidence of record consisted of the Veteran's service treatment records (STRs) and VA treatment records dated from approximately 2002 to 2011.  

Since the last final rating decision in May 2011, the evidence added to the claims file includes: (1) a September 2013 VA audiological examination (diagnosing tinnitus); and (2) May 2015 Board hearing testimony in which the Veteran testified that he developed ringing in his ears while serving on an aircraft carrier as an aircraft refueler (MOS) and that he has experienced ringing in his ears since service.  

The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The Veteran is also competent to testify regarding symptoms such as ringing in the ears or noise to which he was exposed in service, as such things are subject to direct observation.  His statements in this regard are presumed credible for the limited purpose of reopening the claim. Justus, 3 Vet. App. at 513. 

This evidence is not cumulative or redundant of the evidence previously of record. Moreover, it relates to an unestablished fact necessary to substantiate the claim - namely, a tinnitus diagnosis - and raises a reasonable possibility of substantiating the claim.  Accordingly, it is new and material and reopening of the claim is warranted.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for tinnitus is reopened.


REMAND

The claims on appeal must be remanded for additional development.

Service Connection - Tinnitus

During the May 2015 Board hearing, the Veteran testified that he underwent a VA audiological examination one week prior to the hearing and that his tinnitus disorder was evaluated at that time. See Hearing Transcript, p. 5.  Significantly, the May 2015 VA audiological examination has not yet been associated with the Veteran's electronic claims file (VBMS or VVA).  This must be accomplished upon remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, it is unclear whether the May 2015 audiological examination addressed the etiology of the Veteran's tinnitus.  If an etiology opinion was in fact provided, the RO must ensure that such opinion was accompanied by rationale and that the examiner considered the Veteran's MOS/acoustic trauma and his competent reports of ringing in his ears during and since service.  If no etiology opinion was provided, or if the opinion provided does not consider/address the foregoing, then one should be obtained upon remand. 

In this regard, the Board acknowledges that the Veteran underwent a VA audiological examination in September 2013 and that the examiner provided a negative nexus opinion at that time.  However, the examiner did not address the Veteran's reports of onset, his exposure to acoustic trauma in-service, or his reports of continuity since service.  For these reasons, an adequate opinion should be obtained upon remand (*if deemed necessary under the facts set forth immediately above). See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Increased Rating - PTSD 

During the May 2015 Board hearing, the Veteran testified that he underwent a VA psychological examination one week prior to the hearing (on May 7th) and that his PTSD was evaluated at that time. See Hearing Transcript, p. 10.  Significantly, the May 2015 VA psychological examination has not yet been associated with the Veteran's electronic claims file (VBMS or VVA).  This must be accomplished upon remand. Bell, supra.  

The Veteran also testified that he attends ongoing individual psychotherapy sessions at the Columbia, South Carolina VAMC, with Dr. Othersan.  VA treatment records are only current through March 2014; accordingly, all outstanding records of VA treatment should be obtained upon remand. See Bell, supra.  

TDIU 

The Veteran also contends that his PTSD (currently his only service-connected disability and rated as 50% disabling) renders him unemployable.  His claim for TDIU is inextricably intertwined with that of an increased rating for PTSD and service connection for tinnitus, and these claims must be considered together. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 38 C.F.R. § 4.16 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's VBMS file all VA treatment records dated from March 2014 to the present. 

2. Obtain and associate with the Veteran's VBMS file the May 2015 (May 7, 2015) VA psychological examination report referenced by the Veteran and his attorney during the May 2015 hearing. 

3. Obtain and associate with the Veteran's VBMS file the May 2015 VA audiological examination report referenced by the Veteran and his attorney during the May 2015 hearing. 

All attempts to obtain these records must be documented in the claims file.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4. IF the May 2015 VA audiological examination does not include an etiology opinion concerning tinnitus, OR if the opinion provided is not accompanied by rationale and does not address the Veteran's contentions regarding onset and continuity, then forward the claims file to the VA examiner(s) who conducted the September 2013 and/or May 2015 audiological examinations and request that he/she provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus is related to service, to include acoustic trauma sustained therein. 

The examiner must be provided access to the Veteran's electronic VBMS/Virtual VA claims file and a copy of this remand.  The examiner must indicate review of these items in the examination report.

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

5. Lastly, if the Veteran fails to meet the scheduler requirements for TDIU, refer the claim for TDIU to the Director, Compensation Services for adjudication under 38 C.F.R. § 4.16(b) (2014).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

6. After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


